 

Exhibit 10(x)

 

FLEET FINANCIAL GROUP, INC.

TRUST AGREEMENT FOR

EXECUTIVE DEFERRED COMPENSATION PLANS NO. 1 AND 2

 

(1997 RESTATEMENT)

 

TRUST AGREEMENT FOR

EXECUTIVE DEFERRED COMPENSATION PLANS NO. 1 AND 2

 

This Agreement made as of this 17th day of December, 1997 by and between Fleet
Financial Group, Inc. (the “Company”), whose address is One Federal Street,
Boston, Massachusetts 02110 and Fleet National Bank (the “Trustee”), of One
Monarch Place, Springfield, Massachusetts 01102.

 

WITNESSETH

 

WHEREAS the Company has adopted certain unfunded plans and arrangements
providing deferred compensation and supplemental executive retirement benefits
for certain executive employees, former executive employees and their
beneficiaries; and

 

WHEREAS the Company established a trust (the “Trust”) and transferred to the
Trust assets which shall be held therein, subject to the claims of the Company’s
creditors in the event of the Company’s Insolvency, as hereinafter defined,
until paid to Trust Beneficiaries, as hereinafter defined, in such manner and at
such times as hereinafter specified; and

 

WHEREAS the Company desires to make additional changes to this Trust Agreement;

 

NOW, THEREFORE, the parties do hereby establish the Trust and agree that the
Trust shall be comprised, held and disposed of as follows:

 

SECTION 1. TRUST FUND

 

(a) Subject to the claims of its creditors as set forth in Section 5, the
Company hereby deposits with the Trustee in trust one hundred dollars ($100)
which shall become the principal of the Trust to be held, administered and
disposed of by the Trustee as provided in this Trust Agreement.

 

(b) The purpose of the Trust is to pay as they come due benefits under specified
benefit plans and arrangements of the Company and its subsidiaries. The Company
shall specify which of such plans and arrangements are to be associated with
this Trust (the “Benefit Plans”) by designating them on Schedule B to this
Agreement as from time to time in effect. The Company shall also specify on
Schedule B, either by name or otherwise, which of its employees and the
employees of its subsidiaries, and their beneficiaries, are eligible to receive
benefit payments hereunder (each such person is referred to herein as a “Trust
Beneficiary”).

 

(c) The Trust hereby established shall become irrevocable upon a Change of
Control, as hereinafter defined as to all amounts held in Trust as of the Change
of Control and all amounts contributed in Trust thereafter, and earnings on such
amounts. Prior to a Change of Control the

 



--------------------------------------------------------------------------------

Trust may be revoked by the Company at any time by a writing delivered to the
Trustee. Upon such revocation, all amounts held in the Trust shall be paid to,
or upon the direction of, the Company.

 

(d) The Trust is intended to be a trust of which the Company is treated as the
owner under Subpart E of Subchapter J, Chapter 1 of the Internal Revenue Code of
1986, as from time to time amended, and shall be construed accordingly.

 

(e) The principal of the Trust and any earnings thereon which are not returned
to the Company in accordance with the specific provisions of this Agreement or
used to defray the expenses of the Trust shall be used exclusively for the
benefit of Trust Beneficiaries subject in every case to the provisions of
Section 5 (relating to Insolvency of the Company). The Trust Beneficiaries shall
not have any preferred claim on, or any beneficial ownership interest in, any
assets of the Trust prior to the time such assets are distributed hereunder, and
all rights of Trust Beneficiaries created under any of the Benefit Plans or
under this Trust Agreement shall be mere unsecured contractual rights against
the Company.

 

SECTION 2. CHANGE OF CONTROL

 

For all purposes of this Agreement, “Change of Control” means a Change of
Control, as defined in Schedule A hereto, of the Company.

 

SECTION 3. CONTRIBUTIONS TO THE TRUST

 

(a) The Company may at any time and from time to time make additional deposits
of cash or other property in Trust with the Trustee to augment the principal to
be held, administered and disposed of by the Trustee as provided in this Trust
Agreement. Upon a determination by the Board of Directors of the Company that a
Change of Control is imminent, the Company shall contribute to the Trust, except
as the Board of Directors of the Company shall otherwise specify, the full
amount anticipated to be required under paragraph (c) below. Upon the actual
occurrence of a Change of Control, the Company shall make such additional
contributions to the Trust as are required by paragraph (c). Prior to a Change
of Control, the Company may at any time withdraw from the Trust such amounts as
it may designate in writing to the Trustee.

 

(b) Contributions to the Trust and earnings thereon shall be allocated, in such
manner as the Company shall designate in writing to the Trustee prior to a
Change of Control, among the benefits payable under specified Benefit Plans. The
allocations described in this paragraph shall not require the segregation or
separate investment of any assets held in Trust, and nothing in this paragraph
shall be construed as conferring on any Trust Beneficiary any rights in specific
assets of the Trust.

 

(c) Within 90 days after a Change of Control (or 180 days, if the Company
delivers to the Trustee evidence satisfactory to the Trustee that the
computations necessary hereunder cannot be completed in 90 days), the Company
shall contribute to the Trust the present value, determined as hereinafter
provided, of all benefits remaining to be paid under the Benefit Plans
designated on Schedule B as in effect immediately prior to the Change of
Control, including benefits in pay status and benefits payable in the future in
respect of persons not yet retired, less amounts previously contributed to the
Trust in respect of each such Benefit Plan and less any

 

2



--------------------------------------------------------------------------------

such amounts paid directly to Trust Beneficiaries by the Company following the
Change of Control. The present value of benefits payable in the future shall be
determined using the assumptions set forth in Schedule C to this Agreement as in
effect immediately prior to the Change of Control. The Trustee shall have no
responsibility for determining the adequacy of any amount contributed hereunder.

 

(d) Amounts transferred to the Trust in respect of the Benefit Plans above,
shall be held in Trust until distributed in accordance with this Agreement and
the provisions of Schedule B.

 

(e) In addition to the contributions described above in this Section, the
Company shall within 15 days of a Change of Control deposit an amount determined
as hereafter provided for use in helping to defray the legal expenses of Trust
Beneficiaries in enforcing their rights under the Benefit Plans. The amounts to
be deposited in the Trust in accordance with the immediately preceding sentence
shall be the amount fixed by the Human Resources and Planning Committee of the
Board of Directors of the Company, or any successor committee of said Board (the
“Committee”), prior to the Change of Control; provided, that if no such amount
is fixed, the amount to be deposited shall be 15 percent of the present value of
all benefits as determined under paragraph (c) above of this Section 3; and
further provided, that such amount shall not exceed [amount to be inserted].

 

SECTION 4. PAYMENTS TO TRUST BENEFICIARIES

 

(a) The Trustee shall make payments of benefits to Trust Beneficiaries from the
assets of the Trust in accordance with the provisions of Schedule B and the
other terms of this Agreement, as from time to time in effect.

 

(b) Schedule B as from time to time in effect shall specify the amounts, or the
bases for determining the amounts, payable to each Trust Beneficiary under each
Benefit Plan. The Company may at any time and from time to time modify or
supplement the provisions of Schedule B by delivery of an instrument in writing
to the Trustee; provided, however, that following a Change of Control no such
modification or supplement shall reduce the benefits payable hereunder to any
person then designated as a Trust Beneficiary with respect to a plan or
arrangement then specified as a Benefit Plan below the level specified by the
terms of such Benefit Plan as in effect immediately prior to the Change of
Control, except by reason of the correction of a clear error or unless such
Trust Beneficiary consents in writing to such modification or supplement.
Nothing in the preceding sentence shall require payment hereunder, following a
Change of Control, of benefits that would not be payable (e.g., because of
termination for cause) under the express terms of a Benefit Plan in effect
immediately prior to the Change of Control. Prior to a Change of Control the
name of any Trust Beneficiary and any other benefit information, including the
designation of Benefit Plans may be added to or deleted from Schedule B in the
discretion of the Company.

 

(c) Upon receipt of evidence satisfactory to the Trustee that a benefit
otherwise payable hereunder has been paid by the Company directly to a Trust
Beneficiary, the Trustee shall reimburse the Company for such payment. The
Trustee shall not be obligated to make any

 

3



--------------------------------------------------------------------------------

reimbursement hereunder unless it receives such evidence of payment by the
Company at least three (3) business days prior to the scheduled date for payment
of the benefit from the Trust.

 

SECTION 5. TRUSTEE RESPONSIBILITY REGARDING PAYMENTS TO TRUST BENEFICIARIES WHEN
COMPANY INSOLVENT

 

(a) The Company shall be considered “Insolvent” for purposes of this Trust
Agreement if (i) the Company is unable to pay its debts as they mature, or (ii)
the Company is subject to a pending proceeding as a debtor under the Bankruptcy
Code.

 

(b) At all times during the continuance of this Trust, the principal and income
of the Trust shall be subject to claims of general creditors of the Company, but
only to the extent hereafter set forth. If at any time the Trustee has actual
knowledge, or has determined, that the Company is Insolvent, the Trustee shall
deliver any undistributed principal and income in the Trust to satisfy such
claims as a court of competent Jurisdiction may direct. The Board of Directors
and the Chief Executive Officer, or if he shall have delegated the
responsibility to the Chief Financial Officer, the Chief Financial Officer of
the Company shall have the duty to inform the Trustee of the Company’s
Insolvency. If the Company or a person claiming to be a creditor of the Company
alleges in writing to the Trustee that the Company has become Insolvent, the
Trustee shall independently determine, within thirty (30) days after receipt of
such notice, whether the Company is Insolvent and, pending such determination,
shall discontinue payments of benefits to Trust Beneficiaries shall hold the
Trust assets for the benefit of the Company’s general creditors, and shall
resume payment of benefits to Trust Beneficiaries in accordance with Section 4
of this Trust Agreement only after the Trustee has determined that the Company
is not Insolvent (or is no longer Insolvent, if the Trustee initially determined
the Company to be Insolvent). Unless the Trustee has actual knowledge of the
Company’s Insolvency or has received an allegation of Insolvency as provided in
the preceding sentence, the Trustee shall have no duty to inquire whether the
Company is Insolvent. The Trustee may in all events rely on such evidence
concerning the Company’s solvency as may be furnished to the Trustee which will
give the Trustee a reasonable basis for making a determination concerning the
Company’s solvency. Nothing in this Trust Agreement shall in any way diminish
any rights of any Trust Beneficiary to pursue his or her rights as a general
creditor of the Company with respect to his or her benefits hereunder or
otherwise.

 

(c) If the Trustee discontinues payments of benefits from the Trust and
subsequently resumes such payments, the first payment following such
discontinuance shall include the aggregate amount of all payments which would
have been made to Trust Beneficiaries in accordance with Schedule B during the
period of such discontinuance, less the aggregate amount of payments made to
Trust Beneficiaries by the Company in lieu of the payments provided for
hereunder during any such period of discontinuance (together with interest on
the amount delayed at the prime rate then in effect at the Trustee on the date
of said payment).

 

SECTION 6. INVESTMENT OF PRINCIPAL AND INCOME

 

Prior to a Change of Control, the Trustee shall invest the principal of the
Trust and any earnings thereon in accordance with such investment objectives,
policies and restrictions as the Company may from time to time prescribe, or, if
the Company has appointed an investment

 

4



--------------------------------------------------------------------------------

manager to manage or direct the investment of some or all of the assets of the
Trust, in accordance with the directions of such investment manager. The Trustee
shall have no duty to inquire into or review the aforesaid investment
objectives, policies, or restrictions. or the investments made pursuant to the
directions of an investment manager. In no event, however, shall assets held in
the Trust be invested in securities or obligations issued by the Company or any
affiliate of the Company. Following a Change of Control, the Trustee shall
invest the assets of the Trust as it determines in its sole discretion, in any
form of tangible or intangible property, real or personal, or in the securities
or obligations of any form of enterprise whenever it may be located (other than
in securities or obligations of the Company or any affiliate of the Company).

 

SECTION 7. DISPOSITION OF PRINCIPAL AND INCOME

 

During the term of this Trust, all principal amounts contributed to the Trust
and all interest thereon, net of expenses, shall be accumulated and reinvested
for the purposes herein provided. Subject to the provisions of Sections 1(c),
3(a), 4 and 12, the Company shall have no right or power to direct the Trustee
to return to the Company or to direct to others any of the Trust assets before
all payments of benefits payable under the Trust, and all payments in respect of
legal expenses incurred to enforce rights to such benefits, have been made to
Trust Beneficiaries. Upon payment of all such benefits and legal expenses, the
Trustee shall return to the Company all amounts, if any, then remaining in the
Trust.

 

SECTION 8. ACCOUNTING BY THE TRUSTEE

 

The Trustee shall keep accurate and detailed records of all investments,
receipts, disbursements, and all other actions required to be done, including
such specific records as shall be agreed upon in writing between the Company and
the Trustee. All such accounts, books and records shall be open to inspection
and audit at all reasonable times by the Company. Within sixty (60) days
following the close of each calendar year and within sixty (60) days after the
removal or resignation of the Trustee, the Trustee shall deliver to the Company
a written account of its administration of the Trust during such year or during
the period from the close of the last preceding year to the date of such removal
or resignation, setting forth all investments, receipts, disbursements and other
transactions effected by it, including a description of all securities and
investments purchased and sold with the cost or net proceeds of such purchases
or sales (accrued interest paid or receivable being shown separately), and
showing all cash, securities and other property held in the Trust at the end of
such year as the date of such removal or resignation, as the case may be.

 

SECTION 9. RESPONSIBILITY OF THE TRUSTEE

 

(a) The Trustee shall act with the care, skill, prudence and diligence under the
circumstances then prevailing that a prudent person acting in a like capacity
and familiar with such matters would use in the conduct of an enterprise of a
like character and with like aims; provided, however, that the Trustee shall
incur no liability to anyone for any action reasonably taken in accordance with
a written direction, request, or approval given by the Company or by an
investment manager appointed by the Company that is contemplated by and complies
with the terms of this Trust Agreement, including distributions made in
accordance with Schedule B as

 

5



--------------------------------------------------------------------------------

from time to time in effect, and to that extent shall be relieved of the prudent
person rule for investments.

 

(b) The Company agrees to indemnify the Trustee against all loss or expense
incurred by the Trustee under this Agreement, except that in no event shall the
Company indemnify the Trustee against any loss or expense incurred by reason of
the Trustee’s own negligence or misconduct. Without limiting the foregoing, the
Trustee shall not be required to undertake or to defend on behalf of any person
any litigation arising in connection with this Trust agreement, unless it be
first indemnified by the Company against its prospective costs, expenses and
liability.

 

(c) The Trustee may consult with legal counsel (who may also be counsel for the
Trustee generally) with respect to any of its duties or obligations hereunder,
including any determination as to whether a Change of Control has occurred or as
to whether the Company is Insolvent, and shall not be held responsible for
acting or refraining from acting in accordance with the advice of any such
counsel selected with reasonable care.

 

(d) The Trustee may hire agents, legal counsel, accountants, actuaries,
investment managers and financial consultants.

 

(e) The Trustee shall have, without exclusions, all powers conferred on trustees
by applicable law unless expressly provided otherwise herein.

 

(f) Nothing in this Trust Agreement shall be construed as constituting the
Trustee plan “administrator,” as that term is defined in Section 3(16) of ERISA,
of any plan or arrangement pursuant to which benefits are provided hereunder.

 

SECTION 10. COMPENSATION AND EXPENSES OF THE TRUSTEE

 

The Trustee shall be entitled to receive such reasonable compensation for its
services as shall be agreed upon by the Company and the Trustee. The Trustee
shall also be entitled to receive its reasonable expenses incurred with respect
to the administration of the Trust. All such compensation and expenses shall be
payable by the Company, but if not paid by the Company shall be a charge against
and may be paid from the assets of the Trust.

 

SECTION 11. REPLACEMENT OF THE TRUSTEE

 

The Trustee may be removed by the Company at any time prior to a Change of
Control, or may resign at any time, in either case by notice in writing. Upon
the removal or the resignation of the Trustee, a new trustee, which shall be a
bank or trust company having a combined capital and surplus of not less than
$50,000,000 shall be appointed by the Company. Following a Change of Control,
the Trustee cannot be removed by the Company; provided, however, if at the time
of a Change of Control the Trustee is Fleet National Bank, or its successor, or
any other entity affiliated with (i) the Company or (ii) any individual, entity,
or group acquiring beneficial ownership or control of the Company in connection
with a Change of Control, the Company shall within 15 days remove said Trustee
and appoint an unaffiliated bank or trust company which meets the capital and
surplus requirements of this Section 11.

 

6



--------------------------------------------------------------------------------

SECTION 12. AMENDMENT OR TERMINATION

 

(a) This Trust Agreement may be amended at any time and to any extent by a
written instrument executed by the Committee or the Company; provided, that no
such amendment that would increase the duties or responsibilities of the Trustee
shall be effective unless the Trustee shall have consented thereto; and further
provided, that following a Change of Control no amendment having an adverse
effect on the benefits or legal expenses payable hereunder to any Trust
Beneficiary shall be effective without the written consent of such Trust
Beneficiary; and further provided, that following a Change of Control the
provisions of this Section 12 may not be amended.

 

(b) The Trust shall not terminate until the date on which the last Trust
Beneficiary ceases to be entitled to benefits payable under the Trust, unless
sooner revoked in writing in accordance with Section 1.

 

(c) Upon termination of the Trust or upon revocation of the Trust under Section
1, all assets remaining in the Trust shall be returned to the Company.

 

SECTION 13. SEVERABILITY AND ALIENATION

 

(a) Any provision of this Trust Agreement prohibited by law shall be ineffective
to the extent of any such prohibition without invalidating the remaining
provisions hereof.

 

(b) To the extent permitted by law, benefits to Trust Beneficiaries under this
Agreement may not be anticipated, assigned (either at law or in equity),
alienated or subject to attachment, garnishment, levy, execution or other legal
or equitable process and no benefit actually paid to Trust Beneficiaries by the
Trustee shall be subject to any claim for repayment by the Company or the
Trustee.

 

SECTION 14. GOVERNING LAW

 

This Trust Agreement shall be governed by and construed in accordance with the
laws of Rhode Island.

 

SECTION 15. COUNTERPARTS

 

This agreement shall be executed in duplicate counterparts, one of such
counterpart for each party hereto and each copy of which shall serve as an
original for all purposes, but both counterpart copies shall constitute one and
the same agreement.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Trustee have executed this Agreement as
of the date first above written.

 

FLEET FINANCIAL GROUP, INC.

By

 

/s/ WILLIAM C. MUTTERPERL

FLEET NATIONAL BANK

By  

/s/ DONALD JONES

 

8



--------------------------------------------------------------------------------

 

SCHEDULE A

 

To The Trust Agreement For

Executive Deferred Compensation Plans No. 1 and 2

 

Definition of “Change of Control”

 

“Change of Control” shall mean:

 

(a) The acquisition, other than from the Company, by any individual, entity or
group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 25 % or
more of the then outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”); provided, however, that any acquisition by
the Company or its subsidiaries, or any employee benefit plan (or related trust)
of the Company or its subsidiaries, of 25% or more of the Outstanding Company
Common Stock shall not constitute a Change of Control; and provided, further
that any acquisition by a corporation with respect to which, following such
acquisition, more than 50% of the then outstanding shares of common stock of
such corporation is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial owners
of the Outstanding Company Common Stock immediately prior to such acquisition in
substantially the same proportion as their ownership immediately prior to such
acquisition of the Outstanding Company Common Stock, shall not constitute a
Change of Control; or

 

(b) Individuals who, as of January 1, 1996, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board,
provided that any individual becoming a director subsequent to January 1, 1996
whose election, or nomination for election by the Company’s stockholders, was
approved by a vote of at least a majority of the directors then comprising the
Incumbent Board shall be considered as though such individual were a member of
the Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office is in connection with an actual or threatened
election contest relating to the election of the directors of the Company (as
such terms are used in Rule 14a- 11 of Regulation 14A promulgated under the
Exchange Act); or

 

(c) Consummation of a reorganization, merger, consolidation, sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, with respect to which all or
substantially all of the individuals and entities who were the beneficial owners
of the Outstanding Company Common Stock immediately prior to such Business
Combination do not, following such Business Combination, beneficially own,
directly or indirectly, more than 50% of the then outstanding shares of common
stock of the corporation resulting from such a Business Combination (including,
without limitation, a corporation which as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries).

 

(d) Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

 



--------------------------------------------------------------------------------

Anything in this Agreement to the contrary notwithstanding, if an event that
would, but for this paragraph, constitute a Change of Control results from or
arises out of a purchase or other acquisition of the Company, directly or
indirectly, by a corporation or other entity in which any Trust Beneficiary has
a greater than ten percent (10%) direct or indirect equity interest such event
shall not constitute a Change of Control solely with respect to such Trust
Beneficiary.

 

2



--------------------------------------------------------------------------------

 

SCHEDULE B

 

To The Trust Agreement For

Executive Deferred Compensation Plans No. 1 and 2

 

I. List of Benefit Plans and Amendments to be Funded by Trust

 

Executive Deferred Compensation Plan No. 1

 

Executive Deferred Compensation Plan No. 2

 

II. Trust Beneficiaries and Amounts or Basis for Determining Amounts Payable to
each Trust Beneficiary under each Benefit Plan listed in I above

 

The identification of Trust Beneficiaries (active and inactive) and their Plan

 

Values may be obtained from the Director of Corporate Benefits.

 



--------------------------------------------------------------------------------

 

SCHEDULE C

 

To The Trust Agreement For

Executive Deferred Compensation Plans No. 1 and 2

 

Mortality: 80% of 83GAM

Discount Rate: 7%

[other assumptions to be inserted]

 